        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 1 of 23



                                              AFFIDAVIT

       I, MICHAEL LIVINGOOD, state:

                         INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been so employed since June 2016. I am assigned to the Economic Crimes Squad in the FBI’s

Boston, Massachusetts Field Office. My duties include investigating money laundering, wire

fraud, and internet fraud schemes. I have participated in the execution of warrants involving the

search and seizure of computers, computer equipment, and electronically stored information.

Before becoming a Special Agent, I was an Intelligence Analyst for the FBI and supported

investigative work on a variety of federal crimes, including crimes against children, transnational

organized crime, and money laundering. I have received specialized training in investigating

financial frauds and money laundering. I hold a master’s degree in human services. As a federal

agent, I am authorized to investigate violations of United States laws and to execute warrants

issued under the authority of the United States.

       2.      This affidavit is being submitted in support of an application for:

                (a)    a criminal complaint charging AUGUSTINE OSEMWEGIE
                       (“OSEMWEGIE”) with conspiracy to commit bank and wire fraud, in
                       violation of 18 U.S.C. § 1349:

                (b)    a warrant to search OSEMWEGIE’s residence at 104 Thacher Street,
                       Milton, Massachusetts (the “SUBJECT PREMISES”), as described in
                       Attachment A to the proposed warrant;

because there is probable cause to believe both that OSWEMWEGIE violated 18 U.S.C. § 1349

and that the SUBJECT PREMISES contain evidence, fruits and instrumentalities of violations of

federal law, including 18 U.S.C. §§ 371 (conspiracy), 1343 (wire fraud), 1344 (bank fraud), 1349

(attempt and conspiracy), 1956 and 1957 (money laundering and conspiracy to commit money
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 2 of 23




laundering) and 1960 (operating an unlicensed money transmitting business) (collectively, the

“TARGET OFFENSES”), as described in Attachment B to the proposed warrant.

       3.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the requested

complaint and search warrant and does not set forth all my knowledge about this matter.

         PROBABLE CAUSE THAT OSEMWEGIE COMMITTED FEDERAL CRIMES

       4.      As set forth below, there is probable cause to believe that, between approximately

October 2018 and the present, OSEMWEGIE, together with others known and unknown,

conspired to commit bank and wire fraud, in violation of 18 U.S.C. § 1349, through a series of

fraud scams. OSEMWEGIE participated in these schemes by laundering proceeds from them into

off-shore accounts using a business front that he controlled.

       5.      As described in greater detail below, the investigation has revealed that

OSEMWEGIE acquired the proceeds of various frauds from co-conspirators, which he caused to

be transferred overseas in various ways, including, for example, by using the proceeds to purchase

used vehicles, which he then shipped to Nigeria and sold. The proceeds from the sales in Nigeria

were then paid out to other co-conspirators, allowing those involved in the conspiracy to

circumvent detection and regulation of their funds transfer by the banking system. OSEMWEGIE

charged a fee of approximately 10 percent of the fraud proceeds that he transferred.

       6.      According to the Secretary of the Commonwealth of Massachusetts,

OSEMWEGIE is the president of Ejad Auto Sales, which was registered on May 2, 2019. The

company website identifies the following individuals:
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 3 of 23




                    Position                           Name
               PRESIDENT                         AUGUSTINE OSEMWEGIE SR
               TREASURER                         JOEL OSEMWEGIE
               SECRETARY                         EDOSA OSEMWEGIE JR
               CEO                               TREASURE OSEMWEGIE
               ASSISTANT SECRETARY               DESTINY OSEMWEGIE
               DIRECTOR                          AUGUSTINE OSEMWEGIE SR


According to records and databases available to the FBI, the other individuals listed on the

registration of Ejad Auto Sales are OSEMWEGIE’s children and family members.

       7.      TD Bank N.A., one of the affected banks, is a financial institution within the

meaning of 18 U.S.C. § 20.

                                     OSEMWEGIE and CW-1

       8.      In or about the summer of 2020, CW-1 pleaded guilty to one count of mail and

wire fraud conspiracy, in violation of 18 U.S.C. § 1349, and one count of unlawful monetary

transactions, in violation of 18 U.S.C. § 1957. In connection with its plea, CW-1 agreed to

cooperate with the government’s investigation.

       9.      CW-1 spoke with investigators and described a fraud and money laundering

enterprise in which CW-1 and others participated that included, but was not limited to, the

following:

               a. Various individuals, including CW-1, opened and provided bank accounts to

                   receive the proceeds from various frauds. Sometimes they used accounts in

                   their own names, and sometimes they used accounts opened with false

                   identifications, including fake passports.

               b. CW-1 and other conspirators used the services of OSEMWEGIE to transfer

                   some of the proceeds of the frauds from Massachusetts to Nigeria.
Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 4 of 23




     c. There was a network of co-conspirators in Nigeria, to whom CW-1 provided

        U.S.-based bank accounts that could be used to receive fraud proceeds. CW-1

        generally charged a 15 percent fee of the total amount that came into an

        account that he controlled.

     d. CW-1 withdrew fraud funds from the accounts he controlled in cash. After

        withdrawing the cash, CW-1 took the remaining proceeds (i.e., less his fee) to

        OSEMWEGIE. OSEMWEGIE took a percentage of the funds as his fee,

        which was usually 10 percent or more. OSEMWEGIE then paid out the

        remaining funds to CW-1’s Nigerian-based bank accounts. It took

        OSEMWEGIE only one to two days to pay the funds out to the requested

        Nigerian-based bank account. CW-1 then paid its Nigeria-based co-

        conspirators with the funds OSEMWEGIE sent.

     e. OSEMWEGIE was able to pay out to Nigeria-based bank accounts so quickly

        because OSWEMWEGIE moved money to Nigeria by shipping cars.

        OSEMWEGIE used the cash proceeds that CW-1 and others gave him to buy

        vehicles at various used car auto auctions in Massachusetts and elsewhere, and

        then shipped the vehicles to Nigeria. CW-1 witnessed this activity.

        OSEMWEGIE sold the vehicles to dealers in Nigeria, who pay him naira

        (Nigerian national currency) into his Nigeria-based bank accounts.

        OSEMWEGIE then provided the proceeds of the Nigerian car sales as CW-1

        directed.

     f. CW-1 communicated with OSEMWEGIE by messages and calls to telephone

        number 617-997-7687.
         Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 5 of 23




                   OSEMWEGIE’s Business Activity Corroborates CW-1’s Reporting

        10.    According to export data from U.S. Customs and Border Patrol (“CBP”), between

on or about November 8, 2018 and August 13, 2021, Ejad Auto Sales1 exported 1832 vehicles

from the United States to Nigeria, and 2 vehicles to Cotonou, Benin.3 The total value declared to

CBP for these vehicles was approximately $1,117,320, which is an approximate average of

$6,105 per vehicle. Between October 5, 2018 and June 8, 2020, OSEMWEGIE, in his own

name, exported 33 vehicles from the United States to Nigeria. The total value declared to CBP

for these vehicles was approximately $163,055, which is an approximate average of $4,941 per

vehicle. 

        11.    The activity in OSEMWEGIE’s and Ejad Auto Sales’ bank accounts is also

consistent with CW-1’s reporting. Records for these accounts show the purchase of vehicles in

the United States using cash and money orders deposited into the accounts from within the

United States, and no payments to the accounts that appear to be from Nigeria. For example, in a

one-year period between August 2019 and August 2020, records for OSEMWGIE’s and Ejad

Audo Sales’ accounts show the following:

        Chase Bank – Ejad Auto Sales

        a. Over $120,000 in purchases at auto auctions and for export costs
        b. Over $57,000 deposited in cash
        c. Over $35,000 deposited in money orders

                                     
        1
         In some instances, the individual name listed on the export shipment for Ejad Auto
Sales is OSEMWEGIE, and in others, individuals known and unknown to the investigator;
however, other information reported to CBP, such as the reported address, suggests all
referenced shipments are on behalf of OSEMWEGIE’s business.
        2
         Ejad shipped 11 vehicles in 2018 and 2019, with the remaining 172 shipments occurring
in 2020 and 2021.
        3
         The port of Cotonou is located in West Africa and is approximately 77 miles from the
port in Lagos, Nigeria.
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 6 of 23




       TD Bank – Ejad Auto Sales

       d. Over $27,000 in purchases at auto auctions and export costs
       e. Over $12,000 deposited in cash
       f. Over $8,000 deposited in money orders
       TD Bank – OSEMWEGIE personal account

       g. Over $58,000 in purchases at auto auctions and export costs
       h. Over $86,000 deposited in cash
       i. Over $14,000 deposited in money orders
       Total purchases at auto auctions and export costs: over $205,000
       Total cash and money order deposits: over $212,000


       12.     During this same one year period (August 2019 to August 2020), there was no

evidence of incoming funds from Nigeria that could represent proceeds from the sale of the

vehicles shipped to Nigeria.

       13.     According to CBP records, during this time period, OSEMWEGIE and Ejad Auto

Sales exported 42 vehicles with declared values totaling over $176,000.

              Money Transmitting Businesses and Informal Value Transfer Systems

       14.     Based on my training and experience investigating financial crimes, I am aware

that shipping vehicles as a method of money transmitting to a foreign country is commonly

referred to as an Informal Value Transfer System (“IVTS”). According to the Financial Crimes

Enforcement Network (“FinCEN”), IVTS may legally operate in the United States, so long as

they abide by applicable state and federal laws. This includes registering with FinCEN and

complying with the anti-money laundering and financing provisions of the Bank Secrecy Act,

which would include reporting known or suspected money laundering activity to FinCEN. On
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 7 of 23




August 18, 2021, I searched FinCEN’s online database of registered money transmitters and did

not locate a registration for either OSEMWEGIE or Ejad Auto Sales.

       15.     Massachusetts law (M.G.L. chapter 169) defines foreign remittance activity as

“receiving deposits of money for the purpose of transmitting the same or equivalents thereof to

foreign countries,” so the license requirement is not dependent on how the value gets from one

location to another, but instead is triggered by the act of accepting funds in Massachusetts and

making the equivalent available for the beneficiary abroad. Therefore, IVTS activity would be

allowed under the Massachusetts statute, but would require being registered here as a Licensed

Money Transmitter. On August 18, 2021, I learned from the Massachusetts Division of Banks

that OSEMWEGIE is not a Licensed Money Transmitter.

       16.     Based upon my review of numerous bank records and open source research,

international wire fees for a money transfer generally average between $35 and $65 per wire.

                            CW-1 Introduced OSEMWEGIE to a CHS

       17.     On September 4, 2020, CW-1 placed a call to OSEMWEGIE. Agents were

present for and recorded this call. In sum and substance, CW-1 told OSEMWEGIE that he was

going to introduce OSEMWEGIE to a friend named “Shola” (the Confidential Human Source or

“the CHS”).

       18.     On September 4, 2020, the CHS used a phone provided to him by the FBI to

communicate with OSEMWEGIE using WhatsApp to telephone number 617-997-7687—the

phone number that CW-1 attributed to OSEMWEGIE. 
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 8 of 23




       19.     Between September 4, 2020 and on or about September 17, 2020, the CHS

recorded several conversations with OSEMWEGIE about transferring funds received from fraud

schemes out of the United States, including as described below.4 

       20.     On or about September 6, 2020, the CHS spoke with OSEMWEGIE on a

recorded call and told OSEMWEGIE that he was expecting money to come in and he wanted

OSEMWEGIE’s assistance in sending money to Bitcoin or to an account off-shore. During the

conversation, OSEMWEGIE expressed hesitancy to discuss business over the phone, but he

continued after the CHS reassured OSEMWEGIE that WhatsApp was a safe platform for their

conversation. OSEMWEGIE assured the CHS he would get his money quickly. The CHS and

OSEMWEGIE agreed to meet once the CHS’s money arrived. Near the end of the conversation,

the CHS told OSEMWEGIE that the CHS’ money was “not legit,”. 

       21.     On or about September 16, 2020, while organizing a place to meet on a recorded

call, the CHS and OSEMWEGIE how much OSEMWEGIE would charge the CHS to send the

money overseas. OSEMWEGIE proposed charging 40 percent, and the CHS countered by

offering 10 percent. 

                         Meeting Between the CHS and OSEMWEGIE

       22.     On or about September 17, 2020, the CHS met with OSEMWEGIE at Five Guys

in Peabody, Massachusetts. This meeting, arranged through the same WhatsApp phone number

that CW-1 had provided for OSEMWEGIE, was audio and video recorded and surveilled by FBI

agents. During the Peabody meeting, OSEMWEGIE agreed to transfer the CHS’s fraud

proceeds. In substance and in part, the meeting included the following statements:


                                     
       4
        Verbal conversations between the CHS and OSEMWEGIE occurred primarily in
English. For the most part the substance of the conversations in comprehensible in English, with
some Nigerian Pidgin inserted into greetings or other comments.
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 9 of 23




              a. OSEMWEGIE said he had over ten people who give him money, and that he

                  would be buying a $25,000 car the next day.

              b. OSEMWEGIE said he paid out Naira right away for money that people give

                  him.

              c. The CHS discussed using Bitcoin as a way to avoid having fraud traced to

                  them and also to avoid questions from Nigerian law enforcement due to

                  sending too much money to Nigeria. OSEMWEGIE told the CHS that he,

                  OSWEMEGIE, has had that problem in the past when he was doing 30-40

                  million.5

              d. OSEMWEGIE told the CHS he was concerned when CW-1 had called (to

                  introduce the CHS) because OSEMWEGIE had heard about CW-1’s situation

                  and did not want to be associated. OSEMWEGIE told CW-1 that he was

                  concerned because he, OSEMWEGIE, used to “buy money” from CW-1,

                  adding that it was a lot of money.

              e. The CHS told OSEMWEGIE that the CHS’s money came from

                  unemployment and Payroll Protection scams. The CHS told OSEMWEGIE he

                  wanted to move $13,000 to either Bitcoin or to an account in Canada. In the

                  CHS’s presence, OSEMWEGIE called a friend to discuss sending Bitcoin. 

              f. OSEMWEGIE and the CHS negotiated over the fee. Ultimately,

                  OSEMWEGIE agreed to a 20 percent fee, noting that he would have to give




                                     
       5
        Itwas not clear if OSEMWEGIE was referring to dollars or naira, but it appears more
consistent with the volume of business described above that it was naira. As of August 13,
2021, 30-40 million naira would be approximately $72,000 to $97,000.
       Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 10 of 23




                   the friend he had called some of the proceeds for assistance with sending the

                   Bitcoin.

               g. The CHS told OSEMWEGIE that more funds would be coming in soon and

                   that the CHS would like to continue to use OSEMWEGIE to move money. 

       23.     At the conclusion of the meeting, the CHS gave OSEMWEGIE an envelope that

contained $13,000 in cash (which the FBI had given the CHS). 

                OSEMWEGIE Wired the $13,000 the CHS Provided to a Canadian Account

       24.     Later in the day on or about September 17, 2020, OSEMWEGIE contacted the

CHS and, in a change to the plan of converting the $13,000 to Bitcoin that he and the CHS had

discussed, stated that OSEMWEGIE had decided to send the money to an account the CHS

controlled account in Canada. OSEMWEGIE also increased his percentage to 30 percent. At

the FBI’s direction, the CHS provided OSEMWEGIE with account information for an FBI-

controlled account in Canada to receive the money.

        25.    TD Bank records indicate that on or about September 18, 2020, OSEMWEGIE

deposited $7,990 in cash into the Ejad Auto Sales account there. Prior to this deposit the account

would have not been able to fund the wire discussed in the following paragraph.

        26.    On or about September 21, 2020, OSEMWEGIE sent the CHS a screenshot

showing the transmission of a $10,000 wire from the Ejad Auto Sales TD Bank account to the

account in Canada for which the CHS has provided the information. OSEMWEGIE followed

the picture with a message that read, “The money has been paid for the 2012 Lexus RX350….

PLS confirm.” On the outgoing wire transfer form from TD Bank, OSEMWEGIE listed his

relationship to the beneficiary as “car dealer”, and the reference as “Payment For 2012 Lexus
       Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 11 of 23




Rx350”, as depicted below:




       27.    Surveillance acquired from TD Bank shows OSEMWEGIE conducting a deposit

into the Ejad Auto Sales account on or about September 18, 2020, and sending the wire to the

Canadian FBI account on or about September 21, 2020:




  Sept. 18, 2020 $7,990 deposit at a TD Bank            Sept. 21, 2020 $10,000 wire at TD Bank
      in Billerica, Massachusetts                          Roslindale, Massachusetts
       Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 12 of 23




       28.    On or about September 28, 2020, the CHS and OSEMWEGIE exchanged the

following WhatsApp messages between the CHS’s FBI-provided telephone and the number that

CW-1 and the CHS had used to communicate with OSWEMWEGIE’s, 617-997-7687.

                   Sender           Time               Message

             CHS             10:50 AM        I am still waiting and will call you once I get
                                             the money
             CHS             11:15 AM        I am at work

             OSEMWEGIE 11:16 AM              Tools not money

             CHS             11:16 AM        I can not be able to pick a call

             CHS             11:16 AM        Okay




                    Ejad Auto Sales Receives Money From Macpherson Osemwegie

       29.    On or about March 25, 2021, the FBI arrested Macpherson Osemwegie, a/k/a

Benedict LeJeune, a/k/a George Wood, a/k/a Desmond Barnabas, a/k/a Philip Weah,6 for

violating 18 U.S.C. § 1349 (bank and wire fraud conspiracy). See United States v. Macpherson

Osemwegie, 21-mj-4101-DHH. 

       30.    On or about July 21, 2021, the United States filed an Information and plea

agreement as to the same charge against Macpherson Osemwegie. A Rule 11 hearing is

scheduled before the Honorable Denise J. Casper, United States District Judge, on August 26,

2021. See 21-CR-10219-DJC. According to the allegations in the Information to which

Macpherson has agreed to plead guilty, Macpherson was involved in a similar network as CW-1

and was receiving proceeds of various fraud scams. 

                                     
       Although they have the same last name, there is no known family relationship between
       6

Augustin Osemwegie and Macpherson Osemwegie.
       Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 13 of 23




       31.     On or about August 13, 2020, two $1,000 United States Postal Money Orders

from Macpherson Osemwegie were deposited into the Ejad Auto Sales account at Chase Bank,

which is described above in paragraph 11. 

     PROBABLE CAUSE TO BELIEVE THAT THE SUBJECT PREMISES CONTAIN
               EVIDENCE, FRUITS, AND INSTRUMENTALITIES

       32.     There is also probable cause to believe, for the reasons stated above and below, that

OSEMWEGIE’s residence, the SUBJECT PREMISES, contains fruits, evidence, and

instrumentalities of the TARGET OFFENSES.

       33.     On September 4, 2020, during a call between the CHS and OSEMWEGIE,

OSEMWEGIE told the CHS that he did not want to text his address, but he lives at “104 Thacher

St.” (i.e., the SUBJECT PREMISES).

       34.     In addition, on multiple occasions between October 13, 2020 and February 18,

2021, surveillance observed either OSEMWEGIE or vehicles registered to him at the SUBJECT

PREMISES. OSEMWEGIE is believed to live at the SUBJECT PREMISIES with his spouse and

several children.

       35.     CW-1 identified the SUBJECT PREMISES as OSEMWEGIE’s residence.

       36.     Based on my training and experience investigating financial crimes, I know that

locations occupied by a target often contain evidence that will aid in establishing the “who, what,

why, when, where, and how” of the criminal conduct under investigation, thus enabling the

government to establish and prove each element, or alternatively, to exclude the innocent from

further suspicion.

       37.     I am also aware, based on my training and experience, that individuals engaged in

money laundering and financial frauds retain records of accounts they have opened in furtherance

of those frauds. Among other reasons, participants in a fraud do not always appreciate the
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 14 of 23




incriminating nature of records that banks provide in the ordinary course of business. Although

subjects may make efforts to destroy or eliminate such records, it is reasonable to believe that some

are retained intentionally, or by accident. Participants in a fraud also need to be able to document

the proceeds of the fraud to show a scheme's net proceeds and the resulting amounts due to

coconspirators. As with the false identifications, bank accounts (and the records they generate)

can be used over long periods of time in connection with several financial transactions. In addition,

individuals who perpetrate fraudulent schemes and/or launder the proceeds also keep ledgers of

proceeds, similar to drug traffickers, that often are found where they reside.

        38.     Finally, I know based on my training and experience as an investigator, that even

if they fail to keep written or electronic records of their activities, individuals involved in financial

fraud and money laundering activities are unlikely to destroy clothing that they wore when

conducting bank transactions.

        39.     Accordingly, there is probable cause to believe that the SUBJECT PREMISES,

which is OSEMWEGIE’s residence, will contain evidence of the TARGET OFFENSES, including

without limitation clothing matching the clothing worn in surveillance images and videos; bank

account opening documents, monthly statements, debit cards, ATM receipts, and other banking

materials related to OSEMWEGIE, Ejad Auto Sales, and the TARGET OFFENSES; ledgers and

passwords associated with the accounts; computers and telephones used to communicate with co-

conspirators; and cash.

        40.     As discussed below, I also expect that cellular phones and/or computers owned and

used by OSEMWEGIE will contain evidence of the TARGET OFFENSES, and in my experience,

cellular phones and computers are typically found where targets reside. As described above,

OSEMWEGIE used a cellular telephone to communicate with CW-1 and used a cellular telephone
       Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 15 of 23




to communicate with the CHS in September 2020 to arrange and confirm the transfer of what he

was told were the proceeds of fraud to Canada. In addition, on or about June 30, 2021, according

to CW-1, OSEMWEGIE called CW-1 from telephone number (617) 997-7687 and asked if CW-

1 had any money to move. Further, targets tend not to discard computers and cellular phones in

my experience, and even if they do, targets frequently “backup” their computers and cellular

phones to new devices, the cloud, or external hard drives, and they keep those records for the

reasons stated above.

                    SEIZURE OF COMPUTER EQUIPMENT AND DATA

       41.     From my training, experience, and information provided to me by other agents, I

am aware that individuals frequently use computers to create and store records of their actions by

communicating about them through e-mail, instant messages, and updates to online

social-networking websites; drafting letters; keeping their calendars; arranging for travel; storing

pictures; researching topics of interest; buying and selling items online; and accessing their bank,

financial, investment, utility, and other accounts online.

       42.     Based on my training, experience, and information provided by other law

enforcement officers, I know that many cell phones (which are included in Attachment B’s

definition of “hardware”) can now function essentially as small computers.            Phones have

capabilities that include serving as a wireless telephone to make audio calls, digital camera,

portable media player, GPS navigation device, sending and receiving text messages and emails,

and storing a range and amount of electronic data. Examining data stored on devices of this type

can uncover, among other things, evidence of communications and evidence of communications

and evidence that reveals or suggests who possessed or used the device.
       Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 16 of 23




       43.     I am aware of a report from the United States Census Bureau that shows that in

2016, among all households nationally, 89 percent had a computer, which includes smartphones,

and 81 percent had a broadband Internet subscription. Specifically, in 2016, when the use of

smartphone ownership was measured separately for the first time, 76 percent of households had a

smartphone and 58 percent of households had a tablet, and 77 percent of households had a desktop

or laptop computer. Further, according to the Pew Research Center, as of 2019, 96 percent of adult

Americans own a cellphone, and 81 percent own a cellphone with significant computing capability

(a “smartphone”). The percentage of adults that own a smartphone is even higher among younger

demographic groups: 96 percent of 18-29 year olds, 92 percent of 30-49 year olds, and 79 percent

of 50-64 year olds owned smartphones in 2019.

       44.     Based on my knowledge, training, experience, and information provided to me by

other agents, I know that computer files or remnants of such files can be recovered months or years

after they have been written, downloaded, saved, deleted, or viewed locally or over the Internet.

This is true because:

              a.        Electronic files that have been downloaded to a storage medium can be

      stored for years at little or no cost. Furthermore, when users replace their computers, they

      can easily transfer the data from their old computer to their new computer.

              b.        Even after files have been deleted, they can be recovered months or years

      later using forensic tools. This is so because when a person "deletes" a file on a computer,

      the data contained in the file does not actually disappear; rather, that data remains on the

      storage medium until it is overwritten by new data, which might not occur for long periods

      of time. In addition, a computer's operating system may also keep a record of deleted data

      in a "swap" or "recovery" file.
 Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 17 of 23




       c.       Wholly apart from user-generated files, computer storage media in

particular, computers' internal hard drives contain electronic evidence of how the computer

has been used, what it has been used for, and who has used it. This evidence can take the

form of operating system configurations, artifacts from operating system or application

operation, file system data structures, and virtual memory "swap" or paging files. It is

technically possible to delete this information, but computer users typically do not erase or

delete this evidence because special software is typically required for that task.

       d.       Similarly, files that have been viewed over the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache." The browser

often maintains a fixed amount of hard drive space devoted to these files, and the files are

overwritten only as they are replaced with more recently viewed Internet pages or if a user

takes steps to delete them.

       e.       Data on a storage medium can provide evidence of a file that was once on

the storage medium but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file). Virtual memory

paging systems can leave traces of information on the storage medium that show what tasks

and processes were recently active. Web browsers, email programs, and chat programs

store configuration information on the storage medium that can reveal information such as

online nicknames and passwords. Operating systems can record additional information,

such as the attachment of peripherals, the attachment of USB flash storage devices or other

external storage media, and the times the computer was in use. Computer file systems can

record information about the dates files were created and the sequence in which they were

created, although this information can later be falsified.
 Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 18 of 23




       f.       As explained herein, information stored within a computer and other

electronic storage media may provide crucial evidence of the “who, what, why, when,

where, and how” of the criminal conduct under investigation, thus enabling the United

States to establish and prove each element or alternatively, to exclude the innocent from

further suspicion. In my training and experience, information stored within a computer or

storage media (e.g., registry information, communications, images and movies,

transactional information, records of session times and durations, internet history, and anti-

virus, spyware, and malware detection programs) can indicate who has used or controlled

the computer or storage media. This “user attribution” evidence is analogous to the search

for “indicia of occupancy” while executing a search warrant at a residence. The existence

or absence of anti-virus, spyware, and malware detection programs may indicate whether

the computer was remotely accessed, thus inculpating or exculpating the computer owner.

Further, computer and storage media activity can indicate how and when the computer or

storage media was accessed or used. For example, as described herein, computers typically

contain information that log: computer user account session times and durations, computer

activity associated with user accounts, electronic storage media that connected with the

computer, and the IP addresses through which the computer accessed networks and the

internet. Such information allows investigators to understand the chronological context of

computer or electronic storage media access, use, and events relating to the crime under

investigation. Additionally, some information stored within a computer or electronic

storage media may provide crucial evidence relating to the physical location of other

evidence and the suspect. For example, images stored on a computer may both show a

particular location and have geolocation information incorporated into its file data. Such
 Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 19 of 23




file data typically also contains information indicating when the file or image was created.

The existence of such image files, along with external device connection logs, may also

indicate the presence of additional electronic storage media (e.g., a digital camera or cellular

phone with an incorporated camera). The geographic and timeline information described

herein may either inculpate or exculpate the computer user. Last, information stored within

a computer may provide relevant insight into the computer user’s state of mind as it relates

to the offense under investigation. For example, information within the computer may

indicate the owner’s motive and intent to commit a crime (e.g., internet searches indicating

criminal planning), or consciousness of guilt (e.g., running a “wiping” program to destroy

evidence on the computer or password protecting/encrypting such evidence in an effort to

conceal it from law enforcement).

       g.       A person with appropriate familiarity with how a computer works can, after

examining this forensic evidence in its proper context, draw conclusions about how

computers were used, the purpose of their use, who used them, and when.

       h.       The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a storage medium that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to

be sought, computer evidence is not always data that can be merely reviewed by a review

team and passed along to investigators. Whether data stored on a computer is evidence may

depend on other information stored on the computer and the application of knowledge about

how a computer behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 20 of 23




              i.       Further, in finding evidence of how a computer was used, the purpose of its

      use, who used it, and when, sometimes it is necessary to establish that a particular thing is

      not present on a storage medium. For example, the presence or absence of counter-forensic

      programs or anti-virus programs (and associated data) may be relevant to establishing the

      user’s intent.

       45.     Based on my knowledge and training and the experience of other agents with whom

I have spoken, I am aware that in order to completely and accurately retrieve data maintained in

computer hardware, computer software or storage media, to ensure the accuracy and completeness

of such data, and to prevent the loss of the data either from accidental or programmed destruction,

it is often necessary that computer hardware, computer software, and storage media (Acomputer

equipment@) be seized and subsequently processed by a computer specialist in a laboratory setting

rather than in the location where it is seized. This is true because of:

              a.       The volume of evidence C storage media such as hard disks, flash drives,

      CDs, and DVDs can store the equivalent of thousands or, in some instances, millions of

      pages of information. Additionally, a user may seek to conceal evidence by storing it in

      random order or with deceptive file names. Searching authorities may need to examine all

      the stored data to determine which particular files are evidence, fruits, or instrumentalities

      of criminal activity. This process can take weeks or months, depending on the volume of

      data stored, and it would be impractical to attempt this analysis on-site.

              b.       Technical requirements C analyzing computer hardware, computer

      software or storage media for criminal evidence is a highly technical process requiring

      expertise and a properly controlled environment. The vast array of computer hardware and

      software available requires even computer experts to specialize in some systems and
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 21 of 23




      applications. Thus, it is difficult to know, before the search, which expert possesses

      sufficient specialized skill to best analyze the system and its data. Furthermore, data

      analysis protocols are exacting procedures, designed to protect the integrity of the evidence

      and to recover even "hidden," deleted, compressed, or encrypted files. Many commercial

      computer software programs also save data in unique formats that are not conducive to

      standard data searches.      Additionally, computer evidence is extremely vulnerable to

      tampering or destruction, both from external sources and destructive code imbedded in the

      system as a "booby trap."

       Consequently, law enforcement agents may either copy the data at the premises to be

searched or seize the computer equipment for subsequent processing elsewhere.

       46.     The premises may contain computer equipment whose use in the crime(s) or storage

of the things described in this warrant is impractical to determine at the scene. Computer

equipment and data can be disguised, mislabeled, or used without the owner=s knowledge. In

addition, technical, time, safety, or other constraints can prevent definitive determination of their

ownership at the premises during the execution of this warrant. If the things described in

Attachment B are of the type that might be found on any of the computer equipment, this

application seeks permission to search and seize it onsite or off-site in order to determine their true

use or contents, regardless of how the contents or ownership appear or are described by people at

the scene of the search.

       47.      The law enforcement agents will endeavor to search and seize only the computer

equipment which, upon reasonable inspection and/or investigation conducted during the execution

of the search, reasonably appear to contain the evidence in Attachment B. If however, the law

enforcement agents cannot make a determination as to use or ownership regarding any particular
        Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 22 of 23




device, the law enforcement agents will seize and search that device pursuant to the probable cause

established herein.

                      UNLOCKING A DEVICE USING BIOMETRIC FEATURES

       48.     I know from my training and experience, as well as from information found in

publicly available materials, that some models of cellphones made by Apple and other

manufacturers, offer their users the ability to unlock a device via the use of a fingerprint or through

facial recognition, in lieu of a numeric or alphanumeric passcode or password.

       49.     On the Apple devices that have this feature, the fingerprint unlocking feature is

called Touch ID. If a user enables Touch ID on a given Apple device, he or she can register up to

5 fingerprints that can be used to unlock that device. The user can then use any of the registered

fingerprints to unlock the device by pressing the relevant finger(s) to the device’s Touch ID sensor.

In some circumstances, a fingerprint cannot be used to unlock a device that has Touch ID enabled,

and a passcode must be used instead, such as: (1) when more than 48 hours has passed since the

last time the device was unlocked and (2) when the device has not been unlocked via Touch ID in

8 hours and the passcode or password has not been entered in the last 6 days. Thus, in the event

law enforcement encounters a locked Apple device, the opportunity to unlock the device via Touch

ID exists only for a short time. Touch ID also will not work to unlock the device if (1) the device

has been turned off or restarted; (2) the device has received a remote lock command; or (5) five

unsuccessful attempts to unlock the device via Touch ID are made.

       50.     The passcode that would unlock OSEMWEGIOE’s device, if it is found during the

search of the SUBJECT PREMISES, is not currently known to law enforcement. Thus, it may be

useful to press OSEMWEGIE’s finger(s) to any device found during the search of the Subject

Premises to the device’s fingerprint sensor or to hold the device up to OSEMWEGIE’s face in an
       Case 1:21-mj-04302-DHH Document 1-1 Filed 08/25/21 Page 23 of 23




attempt to unlock the device for the purpose of executing the search authorized by this warrant.

The government may not otherwise be able to access the data contained on that device for the

purpose of executing the search authorized by this warrant.

       51.     For these reasons, I request that the Court authorize law enforcement to press the

fingers (including thumbs) of OSEMWEGIE to the sensor of the device or place the device in front

of his face for the purpose of attempting to unlock the device in order to search the contents as

authorized by this warrant.

                                        CONCLUSION

       52.     Based on the information described above, I have probable cause to believe that

OSEMWEGIE committed conspiracy to commit bank and wire fraud, in violation of 18 U.S.C.

§ 1349, and that evidence, fruits, and instrumentalities of that crime, and the other TARGET

OFFENSES set forth above, as described in Attachment B to the proposed warrant, are contained

within the SUBJECT PREMISES as described in Attachment A to the proposed search warrant.




                                                                                       s
                                     MICHAEL LIVINGOOD
                                     Special Agent, Federal Bureau of Investigation



       Subscribed and sworn to by telephone in accordance with Federal Rule of Criminal

Procedure 4.1 this25th
                  ___day of __________
                             August    2021.




________________________________________
                      ____
                      __ ____
                         __  ____
                             __ _ _____
                                     _ ____
Hon. David H. Hennessy
                     ssy
                      s
United States Magistrate
                     atee JJudge
                            udge
                            ud g
                               ge
